DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (US Pat. Pub. 2017/0138895A1) and in view of Adachi et al. (US Pat. Pub. 2015/0268187A1).

Regarding claim 1, Iwamoto teaches a gas sensor (a gas sensor S shown in Fig.1 [para. 0030]). The limitation “sensing a sensing target gas component contained in a measurement gas and identifying concentration of said sensing target gas component” is an intended use limitation [see MPEP 2111.02]. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Iwamoto teaches a gas sensor S shown in Fig.1 specifically configured for performing the intended use (a gas sensor for measuring a specific gas concentration in a measured gas [para. 0002]; The gas sensor S may be used as an exhaust gas sensor for detecting a specific gas concentration in the exhaust measured gas, such as an air-fuel ratio sensor or an oxygen sensor [para. 0034]). Said gas sensor comprising:
a sensor element (sensor element 1 shown in Fig.1 [para. 0030]) having an inlet for said measurement gas on one end portion (the region at the porous protective layer 52 near the gas flow holes 21b [para. 0042] corresponds to the inlet for said measurement gas on the distal end portion of the sensor element 1, as shown in Fig.1 as this layer provides diffusion resistance to the gas that flows to the sensor element [Para. 0058]), and including:
an element base (solid electrolyte body 11 shown in Fig.1 [para.0040]) made of an oxygen-ion conductive solid electrolyte (the solid electrolyte body 11 is a sintered ceramic body formed of partially stabilized zirconia, and has oxygen ion conductivity [para. 0046]);
a heater buried in said element base (a heater 4 buried in the solid electrolyte body 11 [para. 0044]); and
a porous leading-end protective layer covering a predetermined range of said element base on said one end portion (a porous protective layer 5  covering the distal end portion of the solid electrolyte body 11 [para. 0040]); and
a member (a housing H and an element cover 2 shown in Fig.1 [para. 0030]) within which said sensor element is fixedly disposed, wherein
a minimum distance between said sensor element and an inner surface of said member is 0.20 mm or more and 0.95 mm or less (a distance between the cover member (i.e., inner cover 21) and the side surface of the sensor element in a direction perpendicular to an axis of the sensor element, D shown in Fig.2, is in a range of 0.2 mm to 0.8 mm in the entire region of the gas passage leading from the gas flow holes to the detecting section [para. 0076]; Preferably, the distance D may be in the range of 0.2 mm to 0.6 mm in the entire region [para. 0079]; the above disclosed ranges fall within the claimed range). 

Iwamoto does not teach wherein the housing H and the element cover 2 are made of a metallic material; and wherein a portion of said inner surface of said metallic member closest to said sensor element has an arithmetic average roughness of 5 μm or less.
Adachi teaches a gas sensor with solid electrolytes for detecting a concentration of specific gas such as NOx which is contained in target gas of measurement (abstract and [para. 0004]). Adachi further teaches the gas sensor 10 comprising a sensor element 20, which is covered by a protective cover 30 and an element enclosing member 41, shown in Fig.1 [paras. 0029-0032]. The protective cover 30 includes an inner protective cover 31 that covers the free end of the sensor element 20, and an outer protective cover 32 that covers the inner protective cover 31.  The inner protective cover 31 and the outer protective cover 32 are each made of metal, e.g., stainless steel [para. 0031]. The element enclosing member 41 includes tubular main hardware 42, which is a metal-made member having an end portion 42a located at an upper end in Fig.1, a thicker wall portion 42 b located at a lower end, a penetration hole that penetrates through the main hardware 42 in an axial direction (up-and-down direction in Fig. 1), and an inner peripheral surface 42 c of the penetration hole [paras. 0032-0033]. The metallic main hardware 42 and metallic protective cover 30 correspond, respectively, to the metallic housing and the metallic protective cover in this instant application. Adachi further teaches  the inner peripheral surface 42 c has arithmetic average roughness Ra of 0.5 to 5 μm [para. 0033 ], and Table 1 and Fig.8 show the effect of the  arithmetic average roughness Ra (μm) of the inner peripheral surface 42c on the measured leakage amount for experimental examples 1-28 [paras. 0061-0062].  
Iwamoto and Adachi are considered analogous art to the claimed invention because they are in the same field of a gas sensor for measuring a target gas concentration. Given the teachings of Adachi regarding the use of metallic housing, metallic protective cover, and a portion of inner surface of the housing has an arithmetic average roughness Ra of 0.5 to 5 μm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  housing H and the element cover 2 in Iwamoto to provide a housing H and an element cover 2, each made of metal, and a portion of inner surface of the housing closer to the sensor element has an arithmetic average roughness Ra of 0.5 to 5 μm, as taught by Adachi, because Adachi teaches that a portion of inner surface of the housing closer to the sensor element having an arithmetic average roughness Ra of 0.5 to 5 μm would improve the gas tightness between the main hardware 42 (i.e., the housing) and the sensor element 20 [para. 0056 ].  The claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. Furthermore, the selection of a known material (i.e., housing and protective cover, each made of metal), which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07].

 Regarding claim 2,  Iwamoto in view of Adachi teaches the gas sensor according to claim 1, wherein said metallic member further includes:
a metallic housing within which said sensor element is fixed (the housing H shown in Fig.1 of Iwamoto modified by Adachi to be a metallic housing, as outlined in the rejected claim 1 above; Fig.1 in Iwamoto shows that the sensor element 1 is fixed within the metallic housing H) and
a metallic protective cover attached to said housing (the metallic protective cover 2, as outlined in the rejected claim 1 above, attached to said housing, as shown in Fig.1 in Iwamoto), and surrounding a portion of said sensor element on said one end portion to allow said measurement gas to flow into an interior of said protective cover (Fig.1 in Iwamoto shows that the metallic protective cover 2 surrounds a portion of said sensor element 1 on said one end portion to allow said measurement gas to flow into an interior of said protective cover; A plurality of gas flow holes 21a and 21b are formed on a surface of the inner cover 21 [para. 0061 in Iwamoto];  A plurality of gas flow holes 22 a and 22 b are formed on a surface of an outer periphery of the outer cover 22 [para. 0062 in Iwamoto]; an inner gas passage 23  is formed between an inner surface of the inner cover 21 and an outer surface of the sensor element 1 [para. 0065 in Iwamoto]; exhaust gas G flows into the annular gas passage extending toward the gas flow holes 21a, and further, flows in from the gas flow holes 21a to the inside the gas passage 23, and flows towards the detecting section 3 [para. 0071 in Iwamoto]), and
said minimum distance is a distance between an inner surface of said housing and said sensor element (The red dotted line in the following annotated Fig.1 in Iwamoto shows a cross-section wherein the inner surface of the housing H is a little bit closer to the sensor element 1 than the inner surface of the protective cover 21; since the distance between the inner surface of the inner protective cover 21 and the side surface of the sensor element 1, as shown in Fig.2 of Iwamoto is in a range of 0.2 mm to 0.8 mm [para. 0076], the distance between the inner surface of the housing and the sensor element is also close to the range of 0.2 mm to 0.8 mm, which overlaps with the claimed range of 0.2 mm to 0.95 mm recited in claim 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness [See MPEP § 2144.05.I]). 

    PNG
    media_image1.png
    354
    289
    media_image1.png
    Greyscale


Regarding claim 3, Iwamoto teaches a gas sensor (a gas sensor S shown in Fig.1 [para. 0030]). The limitation “sensing a sensing target gas component contained in a measurement gas and identifying concentration of said sensing target gas component” is an intended use limitation [see MPEP 2111.02]. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, , Iwamoto teaches a gas sensor S shown in Fig.1 specifically configured for performing the intended use (a gas sensor for measuring a specific gas concentration in a measured gas [para. 0002]; The gas sensor S may be used as an exhaust gas sensor for detecting a specific gas concentration in the exhaust measured gas, such as an air-fuel ratio sensor or an oxygen sensor [para. 0034]). Said gas sensor comprising:
a sensor element (sensor element 1 shown in Fig.1 [para. 0030]) having an inlet for said measurement gas on one end portion (the region at the porous protective layer 52 near the gas flow holes 21b [para. 0042] corresponds to the inlet for said measurement gas on the distal end portion of the sensor element 1, as shown in Fig.1 as this layer provides diffusion resistance to the gas that flows to the sensor element [Para. 0058]), and including:
an element base (solid electrolyte body 11 shown in Fig.1 [para.0040]) made of an oxygen-ion conductive solid electrolyte (the solid electrolyte body 11 is a sintered ceramic body formed of partially stabilized zirconia, and has oxygen ion conductivity [para. 0046]);
a heater buried in said element base (a heater 4 buried in the solid electrolyte body 11 [para. 0044]); and
a porous leading-end protective layer covering a predetermined range of said element base on said one end portion (a porous protective layer 5  covering the distal end portion of the solid electrolyte body 11 [para. 0040]); and
a housing within which said sensor element is fixed (a housing H shown in Fig.1 [para. 0030] within which said sensor element is fixed); and 
a protective cover attached to said housing (an element cover 2 disposed on a distal end side of the housing H [para. 0030]), and surrounding a portion of said sensor element on said one end portion to allow said measurement gas to flow into an interior of said protective cover (Fig.1 shows that the element cover 2 including an inner cover 21 and outer cover 22 surrounds a portion of said sensor element 1 on said one end portion to allow said measurement gas to flow into an interior of said protective cover; a plurality of gas flow holes 21a and 21b are formed on a surface of the inner cover 21 [para. 0061;  a plurality of gas flow holes 22 a and 22 b are formed on a surface of an outer periphery of the outer cover 22 [para. 0062]; an inner gas passage 23  is formed between an inner surface of the inner cover 21 and an outer surface of the sensor element 1 [para. 0065]; exhaust gas G flows into the annular gas passage extending toward the gas flow holes 21a, and further, flows in from the gas flow holes 21a to the inside the gas passage 23, and flows towards the detecting section 3 [para. 0071]), wherein
a minimum distance between one of an inner surface of said housing and an inner surface of said protective cover closer to said sensor element and said sensor element is 0.20 mm or more and 0.95 mm or less (a distance between the cover member (i.e., inner cover 21) and the side surface of the sensor element in a direction perpendicular to an axis of the sensor element, D shown in Fig.2, is in a range of 0.2 mm to 0.8 mm in the entire region of the gas passage leading from the gas flow holes to the detecting section [para. 0076]; Preferably, the distance D may be in the range of 0.2 mm to 0.6 mm in the entire region [para. 0079]. Furthermore, the above annotated Fig.1 shows that inner surface of the housing H (as shown at the cross-section marked by the red dotted line) is a little bit closer to the sensor element 1 than the inner surface of the protective cover 21, therefore, the distance between the inner surface of the housing and the sensor element is also close to the range of 0.2 mm to 0.8 mm, which overlaps with the claimed range of 0.2 mm to 0.95 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness [See MPEP § 2144.05.I]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a minimum distance between an inner surface of said housing and said sensor element is 0.20 mm or more and 0.95 mm or less). 

Iwamoto does not teach wherein the housing H and the element cover 2 are made of a metallic material; and wherein said one of said inner surface of said housing and said inner surface of said protective cover closer to said sensor element has an arithmetic average roughness of 5 μm or less.
Adachi teaches a gas sensor with solid electrolytes for detecting a concentration of specific gas such as NOx which is contained in target gas of measurement (abstract and [para. 0004]). Adachi further teaches the gas sensor 10 comprising a sensor element 20, which is covered by a protective cover 30 and an element enclosing member 41, shown in Fig.1 [paras. 0029-0032]. The protective cover 30 includes an inner protective cover 31 that covers the free end of the sensor element 20, and an outer protective cover 32 that covers the inner protective cover 31.  The inner protective cover 31 and the outer protective cover 32 are each made of metal, e.g., stainless steel [para. 0031]. The element enclosing member 41 includes tubular main hardware 42, which is a metal-made member having an end portion 42a located at an upper end in Fig.1, a thicker wall portion 42 b located at a lower end, a penetration hole that penetrates through the main hardware 42 in an axial direction (up-and-down direction in FIG. 1), and an inner peripheral surface 42 c of the penetration hole [paras. 0032-0033]. The metallic main hardware 42 and metallic protective cover 30 correspond, respectively, to the metallic housing and the metallic protective cover in this instant application. Adachi further teaches  the inner peripheral surface 42 c has arithmetic average roughness Ra of 0.5 to 5 μm [para. 0033 ], and Table 1 and Fig.8 show the effect of the  arithmetic average roughness Ra (μm) of the inner peripheral surface 42c on the measured leakage amount for experimental examples 1-28 [paras. 0061-0062].  
Iwamoto and Adachi are considered analogous art to the claimed invention because they are in the same field of a gas sensor for measuring a target gas concentration. Given the teachings of Adachi regarding the use of metallic housing, metallic protective cover, and a portion of inner surface of the housing has an arithmetic average roughness Ra of 0.5 to 5 μm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  housing H and the element cover 2 in Iwamoto to provide  a housing H and an element cover 2, each made of metal, and a portion of inner surface of the housing closer to the sensor element has an arithmetic average roughness Ra of 0.5 to 5 μm, as taught by Adachi, because Adachi teaches that a portion of inner surface of the housing closer to the sensor element having an arithmetic average roughness Ra of 0.5 to 5 μm would improve the gas tightness between the main hardware 42 (i.e., the housing) and the sensor element 20 [para. 0056 ].  The claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. Furthermore, the selection of a known material (i.e., housing and protective cover, each made of metal), which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07].

Regarding claim 4,  modified Iwamoto teaches the gas sensor according to claim 3, wherein said inner surface of said housing is closer to said sensor element than said inner surface of said protective cover is (As shown in the above annotated Fig.1 in Iwamoto, the inner surface of said housing is closer to said sensor element than said inner surface of said protective cover is).

Claims 5, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto in view of Adachi, as applied to claims 1-4 above, and further in view of Otsuka et al. (US Pat. Pub. 2014/0130572A1).

Regarding claims 5, 7, 9, and 11 modified Iwamoto teaches the gas sensor according to claims 1-4.  Iwamoto further teaches wherein said leading-end protective layer (the porous protective layer 5) includes an outer trap layer 51 and an inner diffusion layer 52 [para.0042], and the porous protective layer 5 may be configured as a single layer or a multilayer structure of three or more layers [para. 0043].  
Modified Iwamoto does not explicitly teach wherein:
an inner leading-end protective layer disposed to cover said one end portion and four side surfaces of said element base continuous with said one end portion; and
an outer leading-end protective layer disposed to cover said inner leading-end protective layer, and having a lower porosity than said inner leading-end protective layer, and
said inner leading-end protective layer has a thickness of 450 μm or more and 650 μm or less, and has a porosity of 45% to 60%.

Otsuka teaches a gas sensor element and a gas sensor, wherein the gas sensor element include a detection portion including a solid electrolyte body and a pair of electrodes disposed on the solid electrolyte body; and a porous protection layer covering the detection portion. The porous protection layer includes an inner porous layer (21) and an outer porous layer (23). The inner porous layer has a higher porosity than the outer porous layer (abstract). The inner and outer porous layers correspond, respectively, to the inner and outer leading-end protective layers in this instant application. As shown in Figs. 3-4, the inner porous layer 21 disposed to cover the forward end portion (the left end portion shown in Fig.3 [para. 0062]) and four side surface of the element base (see Fig.4 which is a schematic sectional view, taken orthogonally to the axial direction of the sensor element  [para. 0066]) continuously with the forward end portion (see Figs. 3-4). The inner porous layer 21 preferably has a thickness of 20 to 800 μm [para. 0080]. The porosity of the inner porous layer 21 is adjusted to 50 to 75% [para. 0079]. The porosity of the inner porous layer 21 is higher than that of the outer porous layer 23 [para. 0067]. As shown in Figs. 3-4, the outer porous layer 23 is disposed to cover the inner porous layer 21.   
Modified Iwamoto and Otsuka are considered analogous art to the claimed invention because they are in the same field of a gas sensor comprising an element base made of an oxygen-ion conductive solid electrolyte for measuring a target gas concentration. Given the teachings of Otsuka regarding the features of the inner and outer porous protective layers and the suggestion of Iwamoto regarding a multiple layer structure of the porous protective layer 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the sensor element in modified Iwamoto with the sensor element of Otsuka to provide a porous protective layer including an inner leading-end protective layer disposed to cover the forward end portion and four side surfaces of the element base continuous with the forward end portion, and an outer leading-end protective layer disposed to cover the inner leading-end protective layer, wherein the outer leading-end protective layer has a lower porosity than the inner leading-end protective layer, and the inner leading-end protective layer has a thickness of 20 to 800 μm and a porosity of 50% to 75%, as taught by Otsuka, because Otsuka teaches wherein by employing the porous protection layer having a two-layer structure such that the lower layer has a higher porosity than the upper layer, it would effectively trap poisoning substances and water droplets, and thus poisoning substances and water are unlikely to reach the detection portion. Furthermore, even when the outer porous layer is cooled by adhesion of water, the detection portion located on the inner side is unlikely to be suddenly cooled. Even in a state in which the detection portion is heated by means of a heater, damage to the gas sensor element caused by adhesion of water can be effectively suppressed [para. 0012]. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved (i.e., measurement of gas concentration) [MPEP § 2143(B)]. The disclosed range for the thickness (i.e.,  20 to 800 μm [para. 0080] in Otsuka) of the inner protective layer 21 overlaps the claimed range of 450 μm or more and 650 μm or less, and the disclosed range for the porosity (i.e., 50 to 75% [para. 0079] in Otsuka) of the inner protective layer 21 overlaps the claimed range of 45% to 60%. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.

Claims 6, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto, Adachi and Otsuka, as applied to claims 5, 7, 9, and 11 above, and further in view of Ito et al. (US Pat. Pub. 2011/0094883A1).

Regarding claims 6, 8, 10, and 12, modified Iwamoto teaches the gas sensor according to claims 5, 7, 9, and 11. 
Modified Iwamoto does not teaches wherein said outer leading-end protective layer has an arithmetic average roughness of 50 μm or less.
Ito teaches a gas sensor element including a solid electrolyte body having oxygen ion conductivity, a pair of measurement and reference electrodes respectively provided on an opposite pair of first and second surfaces of the solid electrolyte body, a porous diffusion-resistant layer through which a measurement gas is introduced to the measurement electrode, and a protective layer. The protective layer is provided to cover, at least, an outer surface of the porous diffusion-resistant layer through which the measurement gas flows into the diffusion-resistant layer (Abstract). Ito further teaches the outer protective layer 3 shown in Figs.1 and 3 has a surface roughness Ra lower than or equal to 3.0 μm. Consequently, when water droplets approach the protective layer 3 at high temperatures, it is possible to reliably cause the Leidenfrost effect at the protective layer 3, thereby rendering the protective layer 3 water-repellent [para. 0077].  
Modified Iwamoto and Ito are considered analogous art to the claimed invention because they are in the same field of a gas sensor comprising an element base made of an oxygen-ion conductive solid electrolyte for measuring a target gas concentration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer leading-end protective layer in modified Iwamoto to provide an outer leading-end protective layer having a surface roughness lower than or equal to 3.0 μm, as taught by Ito, since the surface roughness would reliably cause the Leidenfrost effect at the outer surface of the protective layer, thereby rendering the protective layer water-repellent ([para. 0077] in Ito).  The disclosed range for the surface roughness (i.e.,  lower than or equal to 3.0 μm [para. 0077] in Ito)  falls within the claimed range. Furthermore, the claimed limitations (i.e., an outer porous protective layer with a surface roughness) are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Ito et al. (JP6313075B2) teaches  a gas sensor suitably used for detecting the gas concentration of a specific gas wherein the gap between the internal component and the outer surface of the sensor element  has a minimum distance to 0.18 mm or more. Yamamoto et al. (JP2012093330A) teaches a gas sensor element which can improve water resistance and sufficiently secure poisoning resistance, and which can prevent cracks or peeling of a surface protective layer caused by evaporation of moisture contained inside, wherein a porous protective layer having a surface roughness Ra of 3.0 μm or less. Ozawa (US20020003088A1) teaches a method of producing an improved housing structure of a gas sensor designed to provide a hermetic seal which keeps a reference gas chamber and a gas chamber airtight, wherein the seat surface of the housing has a ten-point average roughness of 6.3 μm or less. Hino et al. (US20160282298A1) teaches a sensor element and a gas sensor, wherein the sensor element is covered by a porous protective layer including a plurality of pillar portions. Watanabe et al. (US20170284958A1) teaches a sensor element 101 covered by a porous inner protective layer 92 with a porosity P2 and a porous outer protective layer 91 with a porosity P1, and the ratio P2/P1 is adjusted to improve the waterproofing performance of the element main body.   Adachi et al. (US20170363596A1) teaches a gas sensor includes a sensor element wherein the configuration of metallic housing, metallic protective cover and the sensor element is very close to that in this application. Ito et al. (WO2016080176A1) teaches a gas sensor element having a trap layer for capturing a poisonous substance included in a to-be-measured gas, and the surface roughness Ra of the protective layer to 3.0 μm or less. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795              

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795